     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF IOWA

UNITED STATES OF ANIIERICA,
                                               Case NO.1:18‐ cr‐ 050
              V.


                                               PLEA AGREEMENT
BRANDY LEE KUMPULA,a.k.a.
Brandy Love                                )

                                           )
              Defendant.                   )


       The United States of America (also referred to as "the Government") and the

Defendant, BRANDY L. KUMPUI"A, a.k.a. Brandy Love, and Defendant's attorney,

enter into this Plea Agreement.

A.     CHARGES

       1.     Subject Offense. Defendant       will plead guilty to Count 1 of the
Superseding Indictment filed on December 18, 2018, charging a violation of Title 21,

United States Code, Sections 846, 841OX1XA), that is, Conspiracy to Distribute        a

Controlled Substance, Methamphetamine, a Schedule       II controlled   substance, in an

amount greater than 50 grams of methamphetamine.

       2.     Charees to be Dismissed. There are no charges to be dismissed.

       3.    No Further Prosecution. The Government agrees that Defendant will

not be charged in the Southern District of Iowa with any other federal criminal

offense arising from or directly relating to this investigation. This paragraph
                                                                                and
this Plea Agreement do not apply to (1) any criminal act occurring after
                                                                         the date of
this agreement, (2) any crime of violence, or (3) any criminal offense
                                                                       which Defendant
      Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 2 of 13




did nOt fully disclose to law enfOrcement during Defendant's interviews prior tO

entering into this agreement.

B.     MAXIMUM PENALTIES
        4.                                                                Defendant

understands      that the crime to which Defendant is pleading guilty carries      a

mandatory minimum sentence of at least 10 years in prison and a maximum sentence

of life in prison; a maximum fine of $10,000,000; and a term of supervised release of

at least 5 years. A mandatory special assessment of $100 per count also must be

imposed by the sentencing    court. Defendant understands that the Court may not
impose       a sentence less than the mandatory      minimum sentence unless the
Government fiIes a motion for substantial assistance under 18 U.S.C. $ Bb5B(e) or

unless the Court finds that Defendant qualifies for safety valve under 1S U.S.C.

S   3553(0. No one has promised Defendant that Defendant will be eligible for      a

sentence of less than the mandatory minimum.

        5.      SupervisedRelease--Explained. Defendantunderstandsthat, during

any period of supervised release or probation, Defendant will be under supervision

and will be required to comply with certain conditions. If Defendant were to violate

a condition of supervised release, Defendant could be sentenced up to five (b) years

in prison, without any credit for time previously served.

       6.       Detention.   Pursuant to the Mandatory Detention for Offenders

Convicted of Serious Crimes Act (18 U.S.C. S 3143), Defendant agrees
                                                                     to remain in



                                          2
     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 3 of 13




the custody of US Marshal's following the completion of the entry of Defendant,s

guilty plea to await the imposition of sentence.

C.    NATURE OF THE OFFENSE             - FACTUAL BASIS
       7.    Elements Understood. Defendant understands that to prove the

offense alleged under Count       I of the Indictment, Conspiracy to Distribute a
Controlled Substance, the Government would be required to prove beyond             a

reasonable doubt the following elements:

             (a)   Two or more people reached an agreement or came to an
                   understanding to distribute a controlled substance;

             (b)   The defendant voluntarily and intentionally joined in the
                   agreement or understanding, either at the time it was first
                   reached or at some later time while it was stilt in effect;

             (c)   At the time the defendant joined the agreement or
                   understanding, the defendant knew the purpose ofthe
                   agreement or understanding; and,

            (d)    The type and amount of controlled substance involved.

      8.    Elements Admitted. As a factual basis for Defendant's plea of guilty,

Defendant admits the following:

            (a)    Beginning in2017, the defendant entered into an agreement or
                   understanding to distribute methamphetamine.

            G)     That as part of the agreement or understanding, the defendant
                   obtained methamphetamine from chase Richard and sold it to
                   users of methamphetamine.

            (c)    As part of the agreement the defendant would return money
                   obtained from the sale of methamphetamine to Richard, her
                   source of supply.



                                           3
     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 4 of 13




              (d)    At the time the defendant joined the agreement or
                     understanding, the defendant knew its purpose was to
                     distribute methamphetamine, and the defendant joined freely
                     and voluntarily.

              (e)    Defendant agrees that is part of the conspiracy she distributed
                     over 50 grams of methamphetamine.

              (0     The defendant agrees that some or all of the distribution
                     occurred in the Southern District of Iowa.

       9.     Truthfulness of Factual Basis. Defendant acknowledges that the above

statements are     true.    Defendant understands that, during the change of plea

hearing, the judge and the prosecutor may ask Defendant questions under oath about

the offense to which Defendant is pleading guilty, in the presence of Defendant's

attorney. Defendant understands that Defendant must answer these questions
truthfully, and that Defendant can be prosecuted for perjury if Defendant gives any

false answers.

       10. Waiver of Rule 410 Riehts. The              Defendant expressly waives
Defendant's rights under Rule 410 of the Federal Rules of Evidence and agrees that

all factual statements made in this plea agreement, including under the Elements

Admitted, are admissible against the Defendant. Should Defendant fail to plead

guilty pursuant to this plea agreement or move to withdraw his plea or to set aside

Defendant's conviction, then these admissions may be used against Defendant in the

Government's case-in-chief      and otherwise, including during the        continuing
prosecution of this case.

      11.   Venue.   Defendant agrees that venue for this case is proper ibr the
     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 5 of 13




United States District Court for the Southern District of Iowa.

D.       SENTENCING

         12.   Sentencine Guidelines. Defendant understands            that   Defendant's

sentence will be determined by the Court after considering the advisory United States

Sentencing Guidelines, together with other factors set forth by     law.   The Sente.r"rrr*

Guidelines establish a sentencing range based upon factors determined. to be present

in the case, which include, but are not limited to the following:

               (a)   The type and amount of controlled substance involved;

               (b)   Defendant's role in the offense, with the defendant agreeing that
                     the defendant is not entitled to a role reduction pursuant to
                     u.s.s.G.   $ 3B1.2;

               (c)   The nature and extent of Defendant's criminal history furior
                     convictions); and,

               (d)   Acceptance or lack of acceptance of responsibility.

Defendant understands that, under some circumstances, the Court may "deparf,' or

"vaty" from the Sentencing Guidelines and impose a sentence more severe or less

severe   than provided by the guidelines, up to the maximum in the statute of

conviction. Defendant has discussed the Sentencing Guidelines with Defendant,s

attorney.

       13.     Acceptance of Responsibility. The Government agrees to recommend

that Defendant receive credit for acceptance of responsibility under USSG
                                                                          SBEl.l.
The Government reserves the right to oppose a reduction under                  if after the
                                                              SBE1.1
plea proceeding Defendant obstructs justice, fails to cooperate fully
                                                                      and truthfully
    Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 6 of 13




with the United States Probation Office, attempts to withdraw Defendant's plea, or

otherwise engages in conduct not consistent with acceptance of responsibility. If the

base offense level is 16 or above, as determined by the Court, the Government agrees

that Defendant should receive a S-level reduction, based on timely notification to the

Government of Defendant's intent to plead guilty.

       L4.    Presentence   Report. Defendant understands that the Court may defer
a decision as to whether to accept this PIea Agreement until after a Presentence

Report has been prepared by the United States Probation Office, and after

Defendant's attorney and the Government have had an opportunity to review and

challenge the Presentence     Report. The parties are free to provide all relevant
information to the Probation Office for use in preparing a Presentence Report.

       15.   Evidence at Sentencine. The parties may make whatever comment and

evidentiary offer they deem appropriate at the time of sentencing and entry of plea,

provided that such offer or comment does not violate any other provision of this Plea

Agreement. Defendant understands that the information obtained from proffer

interviews the Defendant has given may be used by the government as agreed to in

paragraph 7 of the proffer agreement, that being, should the Defendant testifii,

allocate or proffer materially contrary to the substance of a prior proffer interview, or

otherwise present in a legal proceeding a position materially inconsistent with the

proffer interview, the proffer interview may be used against the Defendant            as

impeachment or rebuttal evidence, or as the basis for a prosecution for perjury or



                                           6
     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 7 of 13




false statement. Nothing in this Plea Agreement restricts the right of Defendant or

any victim to make an allocution statement, to the extent permitted und.er the

Federal Rules of Criminal Procedure, nor does this PIea Agreement convey any rights

to appear at proceedings or make statements that do not otherwise exist.

       16.    Sentence to be Decided by Judge -- No Promises. This PIea Agreement

is entered pursuant to Rule 11(c)(l)(A) of the Federal Rules of Criminal Procedure.

Defendant understands     that the final   sentence, including the application of the

Sentencing Guidelines and any upward or downward departures, is within the sole

discretion of the sentencing judge, and that the sentencing judge is not required to

accept any factual or legal stipulations agreed to by the   parties. Any estimate of the
possible sentence to be imposed, by a defense attorney or the Government, is only a

prediction, and not a promise, and is not binding. Therefore,      it is uncertain at this
time what Defendant's actual sentence willbe.

       t7.   No Rieht to Withdraw Plea. Defendant understands that Defend.ant

will have no right to withdraw Defendant's plea if the sentence imposed, or the
application of the Sentencing Guidelines, is other than what Defendant anticipated,

or if the sentencing judge declines to follow the parties' recommendations.

E.    FINES, COSTS, AND RESTITUTION

      18.    Fines and Costs. Issues relating to fines and/or costs of incarceration

are not dealt with   in this   agreement, and the parties are free to espouse their

respective positions at sentencing.



                                           7
     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 8 of 13




       19.    Special Assessment. Defendant agrees to pay the mandatory special

assessment of $100 per count at or before the time of sentencing, as required by 18

u.s.c. s 30r3.
       20.    Financial Statement. Defendant agrees to complete truthfully and in

full a financial statement provided by the U.S. Attorney's Office, and return the
financial statement to the U.S. Attorney's Office within 30 days of the filing of this

Plea Agreement.

F.     LIMITED SCOPE OF AGREEMENT
       2L.   Limited Scope of Aereement. This PIea Agreement does not limit, in

any way, the right or ability of the Government to investigate or prosecute Defendant

for crimes occurring outside the scope of this Plea Agreement. Additionally, this

Plea Agreement does not preclude the Government from pursuing any civil or

administrative matters against Defendant, including, but not limited to, civil tax

matters and civil forfeiture which arise from, or are related to, the facts upon which

this investigation is based.

      22.    Aereement Limited to Southern District of Iowa. This Plea Agreement

is limited to the United States Attorney's Office for the Southern District of Iowa, and.

cannot bind any other federal, state or local prosecuting, administrative, or

regulatory authorities.




                                           8
     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 9 of 13




G.     WAIVER OF TRIAL, APPEAL AND POST-COI\I\ACTION RIGHTS

       23. Trial Riehts Explained.        Defendant understands that this guilty plea

waives the right to:

              (a)      Continue to plead not guilty and require the Government to prove
                       the elements of the crime beyond a reasonable doubt;

              O)       A speedy and public trial by jury, which must unanimously find
                       Defendant guilty before there can be a conviction;

              (c)      The assistance of an attorney at all stages of trial and related
                       proceedings, to be paid at Government expense if Defendant
                       cannot afford to hire an attorney;

              (d)      Confront and cross-examine adverse witnesses;

              (e)      Present evidence and to have witnesses testify on behalf of
                       Defendant, including having the court issue subpoenas to compel
                       witnesses to testify on Defendant's behalf;

             (0        Not testifr or have any adverse inferences drawn from the failure
                       to testify (although Defendant also has the right to testiS,, if
                       Defendant so chooses); and,

             (g) If Defendant is convicted, the right to appeal, with the assistance
                    of an attorney, to be paid at Government expense if Defendant
                    cannot afford to hire an attorney.

      24.    Waiver of Appeal and Post-Conviction Review. Defendant knowingly

and expressly waives any and all rights to appeal Defendant's conviction in this case,

including a waiver of all motions, defenses and objections which Defendant could

assert to the charge or to the court's entry ofjudgment against Defendant; except that

both Defendant and the United States preserve the right to appeal any sentence

imposed by the district court, to the extent that an appeal is authorized by   law.   Also,



                                            9
   Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 10 of 13




Defendant knowingly and expressly waives any and all rights to contest Defendant's

conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. S 2255. These waivers are        full and complete,   except

that they do not extend to the right to appeal or seek post-conviction reliefbased on

grounds of ineffective assistance of counsel or prosecutorial misconduct.

H.  VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
WITH COUNSEL

       25.   Voluntariness of Plea. Defendant represents that Defendant's decision

to plead guilty is Defendant's own, voluntary decision, and that the following is true:

             (a)    Defendant has had a full opportunity to discuss all the facts and
                    circumstances of this case with Defendant's attorney, and
                    Defendant has a clear understanding of the charges and the
                    consequences of this plea, including the maximum penalties
                    provided by law.

             G)     No one has made any promises or offered any rewards in return
                    for this guilty plea, other than those contained in this written
                    agreement.

             (c)    No one has threatened Defendant or Defendant's family to induce
                    this guilty plea.

             (d)    Defendant    is pleading guilty because in truth and in           fact
                    Defendant is guilty and for no other reason.

      26.    Consultation with Attornev. Defendant has discussed. this case and

this plea with Defendant's attorney and states that the following is true:

             (a)   Defendant states      that Defendant is         satisfied   with   the
                   representation provided by Defendant,s attorney.

             (b)   Defendant has no complaint about the time or attention
                   Defendant's attorney has devoted to this case nor the advice the


                                          10
     Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 11 of 13




                      attorney has given.

             (c)      Although Defendant's attorney has given Defendant advice on
                      this guilty plea, the decision to plead guilty is Defendant's own
                      decision. Defendant's decision to enter this plea was made after
                      full and carefuI thought, with the advice of Defendant,s attorney,
                      and with a full understanding of Defendant's rights, the facts and
                      circumstances of the case, and the consequences of the plea.

I.     GENERAL PROVISIONS

       27.   Entire Asreement. This Plea Agreement, and any attachments, is the

entire agreement between the parties. Any modifications to this PIea Agreement

must be in writine and signed by all parties.

       28.   Public   Interest.   The parties state this Plea Agreement is in the public

interest and it takes into account the benefit to the public of a prompt and certain

disposition of the case and furnishes adequate protection to the public interest and is

in keeping with the gravity of the offense and promotes respect for the law.

       29.   ExecutiontEffective    Date. This   Plea Agreement does not become valid

and binding until executed by each of the individuals (or their              designated

representatives) shown     below. This Plea Agreement may be withdrawn by the
government at any time prior to all parties executing the agreement and havingthe

Plea Agreement filed with the Court.

       30.                                                       Defendant consents to
any proceedings in this case, including plea proceedings, sentencing proceedings,
                                                                                  or
any other proceedings, being conducted by video-conferencing technology in use

within the southern District of Iowa if approved by the court.
    Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 12 of 13




Jo SIGNATURES
        31.     Defendant. I have read all of this Plea Agreement and have discussed
it with my attorney. I fully understand the Plea Agreement and accept           and. agree   to
it without reservation. I     do this voluntarily and of my own free    will.   No promises

have been made to me other than the promises in this Plea Agreement.             I have not
been threatened      in any way to get me to enter into this       PIea Agreement.     I am
satisfied with the services of my attorney with regard to this PIea Agreement and

other matters associated with this case. I am entering into this Plea Agreement and

will enter my plea of guilty under this Agreement because I committed the crime to

which   I   am pleading   guilty. I know that I may ask my attorney and the judge any
questions about this PIea Agreement, and about the rights that I am giving up, before

entering into the plea of guilty.



        Z´     z夕 lq
        Date


        32.    Defendant's    Attorne]r.   I   have read this Plea Agreement and have

discussed    it in its entirety with my client.     There is no PIea Agreement other than

the agreement set forth in this writing. My client fully understands this plea

Agreement. I am satisfied my client is capable of entering into this Plea Agreement,

and does so voluntarily of Defendant's own free will, with full knowledge of

Defendant's legal rights, and without any coercion or compulsion.         I   have had full



                                               12
   Case 1:18-cr-00050-SMR-CFB Document 68 Filed 02/27/19 Page 13 of 13




access to   the Government's discovery materials, and I believe there is a factual basis

for the plea.    I   concur with my client entering into this Plea Agreement and in

entering a plea of guilty pursuant to the Plea Agreement.


             よ￨♪ >￨￨く
      Date                                            Frank

                                                1823 Harney Street, Ste 1018
                                                Omaha, NE. G8102
                                                Tet: (+oD 346-2215
                                                Email: jfrankl@cox.net


      33. United States.The Government agrees to the terms of this plea
Agreement.

                                                Marc Krickbaum
                                                United States Attorney


     ユ ρタ ノ
          グ                              By:
      Date
                                                Assistant UoS.Attorney
                                                8 South 6th St.Rm 348
                                                Council Bluffs,IOwa 51501
                                                Tel:712‐ 256‐ 5009
                                                E‐ mail:richard.rothrock@usd● .gov




                                           13
